 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                 SEATTLE DIVISION

 8   ZUNUM AERO, INC.,                      )   Civil Action No. 2:21-cv-00896
                                            )
 9              Plaintiff,                  )   STIPULATED MOTION FOR AN
                                            )   ORDER EXTENDING TIME FOR
10                     v.                   )   SPECIALLY APPEARING
                                            )   DEFENDANTS SAFRAN, S.A.; SAFRAN
11   THE BOEING COMPANY; BOEING             )   CORPORATE VENTURES, S.A.S.;
     HORIZONX VENTURES, LLC; SAFRAN,        )   SAFRAN ELECTRICAL & POWER,
12   S.A.; SAFRAN CORPORATE VENTURES,       )   S.A.S.; AND SAFRAN HELICOPTER
     S.A.S.; SAFRAN ELECTRICAL &            )   ENGINES, S.A.S.U. TO MOVE, PLEAD,
13   POWER, S.A.S.; SAFRAN HELICOPTER       )   OR OTHERWISE RESPOND TO
     ENGINES, SASU,                         )   PLAINTIFF ZUNUM AERO INC.’S
14                                          )   FIRST AMENDED COMPLAINT BY 30
                Defendants.                 )   DAYS TO AUGUST 18, 2021
15                                          )
                                            )   NOTED ON MOTION CALENDAR:
16                                          )   July 8, 2021 (Local Rule 7(d)(1))

17

18

19

20

21

22
     STIPULATED MOTION TO EXTEND TIME – 1                             White & Case LLP
                                                                 555 S. Flower Street, Suite 2700
                                                                  Los Angeles, CA 90071-2433
                                                                       Tel: (213) 620-7700
                                                                      Fax: (213) 452-2329
 1          Pursuant to Local Civil Rules 7(j) and 10(g), specially appearing defendants Safran

 2   S.A., Safran Corporate Ventures, S.A.S. (“SCV”), Safran Electrical & Power, S.A.S. (“SEP”),

 3   and Safran Helicopter Engines, S.A.S.U. (“SHE”) (collectively, the “Safran Defendants”) and

 4   plaintiff Zunum Aero, Inc. (“Zunum”) hereby submit this stipulated motion to extend the

 5   Safran Defendants’ time to move, plead, or otherwise respond to the First Amended

 6   Complaint (“FAC”) by 30 days, to August 18, 2021.

 7          WHEREAS, pursuant to an order of the Washington Superior Court prior to the

 8   removal of this case to this Court, the Safran Defendants’ current deadline to respond to the

 9   FAC is July 19, 2021. See ECF No. 2 (State Court Docket), Dkt. No. 52.

10          WHEREAS, good cause exists to extend the Safran Defendants’ deadline to move,

11   plead, or otherwise respond to the FAC because the parties are discussing a potential

12   resolution of Zunum’s claims against the Safran Defendants, and an extension of 30 days of

13   the Safran Defendants’ deadline to move, plead, or otherwise respond to the FAC would

14   provide the parties with additional time needed to discuss a resolution and avoid the

15   potentially needless expenditure of party and judicial resources on unnecessary motion

16   practice (including jurisdictional motion(s) and motion(s) to compel arbitration) in response

17   to the FAC.

18          WHEREAS, by entering into this stipulation, no Safran Defendant makes a general

19   appearance, submits to the jurisdiction of this Court, or waives any right or defense.

20          WHEREAS, by entering into this stipulation, Zunum expressly reserves all rights to

21   seek remand or otherwise challenge the removal of this action to this Court.

22
     STIPULATED MOTION TO EXTEND TIME – 2                                        White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
 1          WHEREAS, this stipulated motion is filed in good faith and not for purposes of

 2   delay, and will not alter any dates or schedules previously set by this Court.

 3          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

 4   among Zunum and the Safran Defendants, subject to the Court’s approval, that the deadline

 5   for the Safran Defendants to move, plead, or otherwise respond to plaintiff’s FAC is extended

 6   by 30 days to August 18, 2021.

 7
     Dated: July 8, 2021                                s/ Catherine S. Simonsen
 8                                                      Bryan A. Merryman (pro hac vice application
                                                        forthcoming)
                                                        Catherine S. Simonsen (WSBA # 45552)
 9                                                      J. Taylor Akerblom (pro hac vice application
                                                        forthcoming)
10                                                      WHITE & CASE LLP
                                                        555 S. Flower Street, Suite 2700
11                                                      Los Angeles, CA 90071-2433
                                                        Telephone: (213) 620-7700
                                                        Facsimile: (213) 452-2329
12                                                      Email: bmerryman@whitecase.com
                                                                catherine.simonsen@whitecase.com
13                                                              takerblom@whitecase.com

14                                                      Attorneys for Specially Appearing Defendants
                                                        SAFRAN, S.A., SAFRAN CORPORATE
15                                                      VENTURES, S.A.S., SAFRAN ELECTRICAL
                                                        & POWER, S.A.S., and SAFRAN
                                                        HELICOPTER ENGINES, S.A.S.U.
16

17
     Dated: July 8, 2021                                s/ Eliot M. Harris
18                                                      Eliot M. Harris (WSBA #36590)
                                                        WILLIAMS, KASTNER & GIBBS PLLC
19                                                      601 Union Street, Suite 4100
                                                        Seattle, WA 98101-2380
20                                                      Telephone: (206) 628-6600
                                                        Facsimile: (206) 628-6611
21                                                      Email: eharris@williamskastner.com

22
     STIPULATED MOTION TO EXTEND TIME – 3                                        White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
 1
                                                  Colin R. Hagan (pro hac vice application
 2                                                forthcoming)
                                                  David J. Shlansky (pro hac vice application
 3                                                forthcoming)
                                                  SHLANSKY LAW GROUP, LLP
 4                                                1 Winnisimmet Street
                                                  Chelsea, MA 02150
 5                                                Telephone: (617) 492-7200
                                                  Email: colin.hagan@slglawfirm.com
 6                                                       david.shlansky@slglawfirm.com

 7                                                Attorneys for Plaintiff
                                                  ZUNUM AERO INC.
 8
                                        [PROPOSED] ORDER
 9

10   IT IS SO ORDERED.
11

12
     Dated this 9th day of July, 2021            A
                                               ____________________________________
                                                 UNITED STATES DISTRICT JUDGE
                                                 James L. Robart
13

14

15

16

17

18

19

20

21

22
     STIPULATED MOTION TO EXTEND TIME – 4                                  White & Case LLP
                                                                      555 S. Flower Street, Suite 2700
                                                                       Los Angeles, CA 90071-2433
                                                                            Tel: (213) 620-7700
                                                                           Fax: (213) 452-2329
